DETAILED ACTION
Claim(s) 1-8 are presented for examination. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments, (see remarks pages 5-8 of 9) filed December 9th, 2021 with respect to rejection of claim(s) 1-8 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claims 1, 4 and 5, the applicant argued that, “Malladi merely discloses code block level acknowledgement information for each of a number of groups of code blocks of the downlink transmission. However, Malladi is silent on the number of code blocks belonging to the groups, and fails to disclose the groups including groups to which different numbers of pieces of unit data belong."  [Remarks, pages 5-8 of 9].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Malladi et al. (US 2016/0036578 A1) fig. 11, pg. 16, ¶154 lines 1-21 discloses as follows:

	[0154] ... The code block ACK module 1155 may be used to generate code block level acknowledgement information for an individual code block of the downlink transmission and/or a group of code blocks of the downlink transmission. In some examples, the acknowledgement information may include code block level acknowledgement information for each of a number of individual code blocks of the downlink transmission and/or each of a number of groups of code blocks of the downlink transmission. The transport block ACK module 1160 may be used to generate transport block level acknowledgement information for an individual transport block of the downlink transmission and/or a group of transport blocks of the downlink transmission. In some examples, the acknowledgement information may include transport block level acknowledgement information for each of a number of individual transport blocks of the downlink transmission and/or each of a number of groups of transport blocks of the downlink transmission. In some examples, the ACK generation module 1145 may be statically, semi-statically, or dynamically configured to generate code block level acknowledgement information and/or transport block level acknowledgement information.

	In other words, Malladi discloses a “number of code blocks belonging to the groups, and ... the groups including groups to which different numbers of pieces of unit data belong” by disclosing:

	The stored information includes code block level acknowledgement information for each of a number of individual code blocks of the downlink transmission and/or each of a number of groups of code blocks of the downlink transmission (i.e. a number of code blocks belonging to the groups). The transport block ACK module generates transport block level acknowledgement information for an individual transport block of the downlink transmission and/or a group of transport blocks of the downlink transmission (i.e. the groups including groups to which different numbers of pieces of unit data belong).
	
	Therefore a prima facie case of obviousness/anticipation is established by Kubota (US 2006/0198377) in view of Malladi et al. (US 2016/0036578 A1) hereinafter “Malladi” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

Claim Rejections - 35 U.S.C § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Kubota (US 2006/0198377) in view of Malladi et al. (US 2016/0036578 A1) hereinafter “Malladi”.

Regarding Claim 1,
	Kubota discloses a base station device [see fig. 4, pg. 3, ¶49 lines 1-7, a radio base station “2”] comprising:
	a storage [see fig. 4, pg. 3, ¶50 lines 1-11, a storage device “23”] that stores unit data [see fig. 4, pg. 3, ¶50 lines 1-11, representing temporarily held transmitted data… and a correspondence table “232”] subject to retransmission out of predetermined number of unit data [see pg. 4, ¶61 lines 1-5, to perform data retransmission, using a sequence number, when the base station “2” checks a data number corresponding to a received negative acknowledgment using the correspondence table] included in transmission data [see fig. 4, pg. 3, ¶50 lines 1-11, with data that is temporarily held] to be transmitted to a terminal device [see fig. 4, pg. 3, ¶50 lines 1-11, for performing communication with a mobile terminal “1”], and identification information [see pg. 4, ¶57 lines 5-9; identification information of cells] to identify [see pg. 4,  ¶61 lines 1-5, identifying] in an associated manner [see fig. 4, pg. 3, ¶50 lines 1-11, in a table “232”].
	a receiver [see fig. 4, pg. 3, ¶50 lines 1-11, a communication controller “25”] that receives [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, receiving], from the terminal device [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, from the mobile terminal “1”], identification information [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, a negative acknowledgment] corresponding to transmission data [see fig. 4, pg. 3, ¶50 lines 1-11, related to the data that is temporarily held] transmitted to the terminal device [see fig. 4, pg. 3, ¶50 lines 1-11, communicated with the mobile terminal “1”];
	a communication controller [see fig. 4, pg. 3, ¶50 lines 1-11, a radio network controller-side communication controller “24”] that refers to the storage based on the received identification information [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, checking the contents of the received negative acknowledgment], and that determines [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, and verifies] corresponding to the received [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, in relation to the received] identification information [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, negative acknowledgment]; and
	a transmitter that transmits [see fig. 4, pg. 3, ¶49 lines 1-7, an antenna “26” transmitting] all pieces of unit data [see fig. 4, pg. 3, ¶50 lines 1-11, the transmitted data, and the correspondence between sequence numbers and data numbers] determined [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, that is verified] by the communication controller [see fig. 4, pg. 3, ¶50 lines 1-11, via the radio network controller-side communication controller “24”], to the terminal device [see fig. 8B: Step “S23”, pg. 5, ¶69 lines 1-5, to the mobile terminal “1”].
	Kubota does not explicitly teach a storage that stores “plurality of groups each of which indicates unit data”; “the groups including groups to which different numbers of pieces of unit data belong”; “a retransmission group”; and all pieces of unit data “included in the retransmission group”.
	However Malladi discloses a storage that stores plurality of groups each of which indicates unit data [see fig. 20, pg. 16, ¶154 lines 1-21; pg. 24, ¶236 lines 1-7, a UE memory module “2020” storing computer-readable, computer-executable code “2025” containing instructions or code block level acknowledgement information for an individual code block of the downlink transmission and/or a group of code blocks of the downlink transmission]; 
	the groups including groups to which different numbers of pieces of unit data belong [see fig. 11, pg. 16, ¶154 lines 1-21, the acknowledgement information include code block level acknowledgement information for each of a number of individual code blocks of the downlink transmission and/or each of a number of groups of code blocks of the downlink transmission]; 
	a retransmission group [see fig. 11, pg. 16, ¶154 lines 1-21, a number of individual code blocks of the downlink transmission and/or each of a number of groups of code blocks of the downlink transmission]; and 
	all pieces of unit data included in the retransmission group [see fig. 11, pg. 16, ¶154 lines 1-21, the acknowledgement information include code block level acknowledgement information for each of a number of individual code blocks of the downlink transmission and/or each of a number of groups of code blocks of the downlink transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a storage that stores “plurality of groups each of which indicates unit data”; “the groups including groups to which different numbers of pieces of unit data belong”; “a retransmission group”; and all pieces of unit data “included in the retransmission group” as taught by Malladi in the system of Kubota for using Hybrid Automatic Repeat Request (HARM) to provide retransmission at the MAC layer to improve link efficiency [see pg. 7, ¶90 lines 10-12].

Regarding Claim 2,
	The combined system of Kubota and Malladi discloses the base station device according to claim 1 [see fig. 4, pg. 3, ¶49 lines 1-7, the radio base station “2”].	
	Kubota further discloses wherein the base station device notifies [see fig. 6: Steps “a8”/“a9”, pg. 4, ¶59 lines 9-12, the base stations “2-1” and “2-2” each retransmit the designated data at the designated time], to the terminal device [see fig. 6: Steps “a8”/“a9”, pg. 4, ¶59 lines 9-12, to the mobile terminal device], of a mixed state of unit data subject to retransmission and unit data of new transmission that are included in the transmission data to be transmitted to the terminal device by a predetermined control channel [see fig. 6: Steps “a8”/“a9”, pg. 4, ¶59 lines 9-12, designated data at the designated time upon receipt of the data retransmission request from the radio network controller].

Regarding Claim 3,
	The combined system of Kubota and Malladi discloses the base station device according to claim 1 [see fig. 4, pg. 3, ¶49 lines 1-7, the radio base station “2”].	
	Kubota further discloses wherein the groups include a group in which 0 pieces of unit data are included [see fig. 7, pg. 4, ¶61 lines 1-12, a sequence number held in the mobile terminal “1”], a group in which number larger than 0 and smaller than the predetermined number of pieces of unit data are included [see fig. 7, pg. 4, ¶61 lines 1-12, a correspondence between sequence numbers and data numbers held in the base station “2”], and a group in which the predetermined number of unit data are included [see fig. 7, pg. 4, ¶61 lines 1-12, data numbers held in a radio network controller “3”].

Regarding Claim 4,
	Kubota discloses a base station device [see fig. 4, pg. 3, ¶49 lines 1-7, a radio base station “2”] comprising:
	a storage that stores a pattern of decoding result of predetermined number of unit data [see fig. 4, pg. 3, ¶50 lines 1-11, a storage device “23” including a correspondence between sequence numbers and data numbers] included in reception data [see fig. 4, pg. 3, ¶50 lines 1-11, related to data] that is received [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, received] from a terminal device [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, from a mobile terminal “1”], and identification information [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, and an negative acknowledgment] to identify [see pg. 4,  ¶61 lines 1-5, identifying data] subject to retransmission [see pg. 4, ¶61 lines 1-5, to perform retransmission] out of the predetermined number of unit data [see fig. 4, pg. 3, ¶50 lines 1-11, from the sequence numbers and data numbers], in an associated manner [see fig. 4, pg. 3, ¶50 lines 1-11, within a table “232”].
	a generating unit [see fig. 4, pg. 3, ¶50 lines 1-11, a radio network controller-side communication controller “24”] that determines [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, which verifies] whether decoding of each unit data included [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, if cell identification information] in reception data received [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, in the negative acknowledgment received] from the terminal device [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, from the mobile terminal “1”] succeeds [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, indicates only a cell (or cells)], that refers to the storage [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, by checking the contents of the negative acknowledgment] based on the pattern of decoding result of each unit data [see fig. 4, pg. 3, ¶50 lines 1-11, related to the correspondence between sequence numbers and data numbers] to generate identification information [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, to create cell identification information] corresponding to the pattern of decoding result [see fig. 4, pg. 3, ¶50 lines 1-11, associated with the correspondence of sequence numbers]; and
	a transmitter that transmits [see fig. 4, pg. 3, ¶49 lines 1-7, an antenna “26” transmitting] the identification information generated [see fig. 8B: Step “S22”, pg. 5, ¶69 lines 1-5, the cell identification information created] by the generating unit [see fig. 4, pg. 3, ¶50 lines 1-11, by the radio network controller-side communication controller “24”] to the terminal device [see fig. 8B: Step “S21”, pg. 5, ¶68 lines 1-5, to the mobile terminal “1”].
	Kubota does not explicitly teach a storage that stores “plurality of groups each of which indicates unit data”; and “the groups including groups to which different numbers of pieces of unit data belong”.
	However Malladi discloses a storage that stores plurality of groups each of which indicates unit data [see fig. 20, pg. 16, ¶154 lines 1-21; pg. 24, ¶236 lines 1-7, a UE memory module “2020” storing computer-readable, computer-executable code “2025” containing instructions or code block level acknowledgement information for an individual code block of the downlink transmission and/or a group of code blocks of the downlink transmission]; and
	the groups including groups to which different numbers of pieces of unit data belong [see fig. 11, pg. 16, ¶154 lines 1-21, the acknowledgement information include code block level acknowledgement information for each of a number of individual code blocks of the downlink transmission and/or each of a number of groups of code blocks of the downlink transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a storage that stores “plurality of groups each of which indicates unit data”; and “the groups including groups to which different numbers of pieces of unit data belong” as taught by Malladi in the system of Kubota for using Hybrid Automatic Repeat Request (HARM) to provide retransmission at the MAC layer to improve link efficiency [see pg. 7, ¶90 lines 10-12].

Regarding Claim 5,
	Kubota discloses a terminal device [see fig. 3, pg. 3, ¶45 lines 1-6, a mobile terminal “1”] comprising:
	a storage that stores [see fig. 4, pg. 3, ¶50 lines 1-11, a data buffer “231” and a sequence number-data number correspondence table “232”] subject to retransmission out of predetermined number of unit data [see pg. 4, ¶61 lines 1-5, to perform data retransmission, using a sequence number] included in transmission data [see fig. 3, pg. 3, ¶46 lines 1-7, with data temporarily held] to be transmitted to a base station device [see fig. 3, pg. 3, ¶46 lines 1-7, for performing communication with a base station “2”], and identification information [see pg. 4, ¶57 lines 5-9; identification information of cells] to identify [see pg. 4,  ¶61 lines 1-5, identifying data], in an associated manner [see fig. 3, pg. 3, ¶46 lines 1-7, in a sequence number table “132”].
	a receiver [see fig. 3, pg. 3, ¶45 lines 1-6, a radio transmitter-receiver “15”] that receives [see fig. 8A: Step “S11”, pg. 4, ¶64 lines 1-2, receiving], from the base station device [see fig. 8A: Step “S11”, pg. 4, ¶64 lines 1-2, from the base station “2”], identification information [see pg. 4, ¶57 lines 5-9, identification information of cells] corresponding to transmission data [see fig. 3, pg. 3, ¶46 lines 1-7, related to the temporarily held data] transmitted to the base station device [see fig. 3, pg. 3, ¶46 lines 1-7, communicated with the base station “2”];
	a communication controller that refers to the storage [see fig. 3, pg. 3, ¶45 lines 1-6, a main memory “12” storing a control program “12a” to be executed by a CPU “11”] based on the received [see fig. 8A: Step “S11”, pg. 4, ¶64 lines 1-2, related to the received] identification information [see pg. 4, ¶57 lines 5-9, identification information of cells], and that determines [see fig. 8A: Step “S12”, pg. 4, ¶65 lines 1-6, determining] corresponding to the received [see fig. 8A: Step “S11”, pg. 4, ¶64 lines 1-2, in relation to receiving] identification information [see pg. 4, ¶57 lines 5-9, identification information of cells]; and
	a transmitter [see fig. 3, pg. 3, ¶45 lines 1-6, a radio transmitter-receiver “15”], that transmits [see fig. 8A: Step “S14”, pg. 5, ¶66 lines 3-5, transmitting] all pieces of unit data [see fig. 4, pg. 3, ¶50 lines 1-11, the transmitted data, and the correspondence between sequence numbers and data numbers] determined [see fig. 8A: Step “S12”, pg. 4, ¶65 lines 1-6, determined] by the communication controller [see fig. 3, pg. 3, ¶45 lines 1-6, by the main memory “12” storing the control program “12a” to be executed by the CPU “11”], to the base station device [see fig. 8A: Step “S14”, pg. 5, ¶66 lines 3-5, to the base station “2”].
	Kubota does not explicitly teach a storage that stores “plurality of groups each of which indicates unit data”; “the groups including groups to which different numbers of pieces of unit data belong”; “a retransmission group”; and all pieces of unit data “included in the retransmission group”.
	However Malladi discloses a storage that stores plurality of groups each of which indicates unit data [see fig. 20, pg. 16, ¶154 lines 1-21; pg. 24, ¶236 lines 1-7, a UE memory module “2020” storing computer-readable, computer-executable code “2025” containing instructions or code block level acknowledgement information for an individual code block of the downlink transmission and/or a group of code blocks of the downlink transmission]; 
	the groups including groups to which different numbers of pieces of unit data belong [see fig. 11, pg. 16, ¶154 lines 1-21, the acknowledgement information include code block level acknowledgement information for each of a number of individual code blocks of the downlink transmission and/or each of a number of groups of code blocks of the downlink transmission]; 
	a retransmission group [see fig. 11, pg. 16, ¶154 lines 1-21, a number of individual code blocks of the downlink transmission and/or each of a number of groups of code blocks of the downlink transmission]; and 
	all pieces of unit data included in the retransmission group [see fig. 11, pg. 16, ¶154 lines 1-21, the acknowledgement information include code block level acknowledgement information for each of a number of individual code blocks of the downlink transmission and/or each of a number of groups of code blocks of the downlink transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a storage that stores “plurality of groups each of which indicates unit data”; “the groups including groups to which different numbers of pieces of unit data belong”; “a retransmission group”; and all pieces of unit data “included in the retransmission group” as taught by Malladi in the system of Kubota for using Hybrid Automatic Repeat Request (HARM) to provide retransmission at the MAC layer to improve link efficiency [see pg. 7, ¶90 lines 10-12].

Regarding Claim 6,
	Kubota discloses the terminal device according to claim 5 [see fig. 3, pg. 3, ¶45 lines 1-6, the mobile terminal “1”], wherein the terminal device notifies [see fig. 6: Step “a2”, pg. 3, ¶57 lines 1-5, transmits], to the base station device [see fig. 6: Step “a2”, pg. 3, ¶57 lines 1-5, to the radio base station “2-1”], of a mixed state of unit data subject to retransmission and unit data of new transmission that are included in the transmission data to be transmitted to the base station device by a predetermined control channel [see fig. 6: Step “a2”, pg. 3, ¶57 lines 1-5, a negative acknowledgment containing the sequence number of the data having the detected error and the identification information of cells from which the mobile terminal has received the data].

Regarding Claim 7,
	Kubota discloses the base station device according to claim 1 [see fig. 4, pg. 3, ¶49 lines 1-7, the radio base station “2”].
	Kubota does not explicitly teach “the pieces of unit data are code blocks”.
	However Malladi discloses the pieces of unit data are code blocks [see fig. 11, pg. 16, ¶154 lines 1-7, the ACK generation module “1145” includes a code block ACK module “1155”, a transport block ACK module “1160”, and/or a joint coding module “1165”. The code block ACK module “1155” is used to generate code block level acknowledgement information for an individual code block of the downlink transmission and/or a group of code blocks of the downlink transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the pieces of unit data are code blocks” as taught by Malladi in the system of Kubota for the same motivation as set forth in claim 1.
	
Regarding Claim 8,
	Kubota discloses the terminal device according to claim 5 [see fig. 3, pg. 3, ¶45 lines 1-6, the mobile terminal “1”].
	Kubota does not explicitly teach “the pieces of unit data are code blocks”.
	However Malladi discloses the pieces of unit data are code blocks [see fig. 11, pg. 16, ¶154 lines 1-7, the ACK generation module “1145” includes a code block ACK module “1155”, a transport block ACK module “1160”, and/or a joint coding module “1165”. The code block ACK module “1155” is used to generate code block level acknowledgement information for an individual code block of the downlink transmission and/or a group of code blocks of the downlink transmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the pieces of unit data are code blocks” as taught by Malladi in the system of Kubota for the same motivation as set forth in claim 5.

Conclusion   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469